                                                                            E-FILED
                                                  Tuesday, 28 May, 2019 04:05:48 PM
                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

KEITH A. HALLIBURTON,             )
                                  )
     Plaintiff,                   )
                                  )
     v.                           )        No. 2:18-CV-2081
                                  )
DETECTIVE JEFF HOCKADAY,          )
U.S.P.I. KEITH WILLIAMS, U.S.P.I. )
JOSH BERGERON, DETECTIVE          )
CHAD LARNER, DETECTIVE PAUL )
VINTON, DETECTIVE BRIAN           )
HICKEY, and OFFICER RYAN          )
STREBING,                         )
                                  )
     Defendants.                  )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on the Motion for Summary

Judgment (d/e 27) filed by Defendant Brian Hickey and Motion for

Summary Judgment (d/e 30) filed by Defendants Jeff Hockaday,

Chad Larner, Paul Vinton, and Ryan Strebing. Because Plaintiff is

collaterally estopped from bringing his claims, the Motions for

Summary Judgment are GRANTED.




                            Page 1 of 19
                              I. BACKGROUND

      In March 2018, Plaintiff filed a Complaint pursuant to 42

U.S.C. §1983 alleging that several law enforcement officers violated

his Fourth Amendment rights when executing an anticipatory

search warrant. Plaintiff named as defendants Detective Jeff

Hockaday, Detective Chad Larner, Detective Paul Vinton, Detective

Brian Hickey, and Officer Ryan Strebing, all of the Decatur Police

Department. Plaintiff also named as defendants two United States

Postal Inspectors, Keith Williams and Josh Bergeron. Williams and

Bergeron have not yet been served. All references to “Defendants”

herein are to the Decatur Police Department defendants, all of

whom have moved for summary judgment.

                                  II. FACTS

      The following facts are taken from Defendants’ Statement of

Undisputed Facts, which Plaintiff did not dispute,1 and from

Plaintiff’s Statement of Undisputed Facts. The Court also takes

judicial notice of the pleadings filed in Plaintiff’s federal criminal



1The Court’s Local Rule provides that the “failure to respond to any numbered
fact will be deemed an admission of that fact.” CDIL-LR 7.1(D)(2)(b)(6). Rule
7.1(D) applies to pro se litigants. See Danville Inn v. Army Nat’l Guard, No. 16-
CV-2319, 2017 WL 3092094, at *4 (C.D. Ill. June 14, 2017).
                                 Page 2 of 19
case, United States v. Halliburton, Central District of Illinois,

Springfield Division, Case No. 17-20028. See Scherr v. Marriott

Int’l, Inc., 703 F.3d 1069, 1073 (7th Cir. 2013) (“We may take

judicial notice of documents that are part of the public record,

including pleadings, orders, and transcripts from prior proceedings

in the case.”).

     On March 7, 2016, Postal Inspector Keith Williams brought

two suspicious packages, addressed to Lisa Lawis of 1404 E. Main,

Decatur, Illinois, to the Decatur Police Department. At the

Department, a K-9 performed a sniff and gave positive indications

on both packages for the presence of a narcotic odor.

     On March 8, 2016, Magistrate Judge Eric I. Long signed a

search warrant for the packages, which allowed Inspector Williams

to open the packages. Inspector Williams executed the search

warrant and discovered that each package contained cannabis.

     On March 8, 2016, Detective Hockaday obtained an

anticipatory search warrant with regard to the same two United

States Postal Service packages. The anticipatory search warrant

contained two conditions precedent: (1) the agents needed to

“attempt to deliver the aforementioned Priority Mail package to
                             Page 3 of 19
1404 E. Main St. Decatur IL;” and (2) delivery was to be made to

“an adult willing to accept delivery on behalf of ‘Lisa Lawis.’” Once

these conditions precedent were met, the warrant authorized the

officers to search any premises or vehicle into which the packages

were brought as well as “the curtilage of any out buildings, [and]

any vehicles associated with the residence. . . ” Detective Hockaday

also obtained a warrant to place a Global position System (GPS)

tracking device with a breakaway filament in the two subject

packages.

     The subject packages were delivered to the address of 1404 E.

Main, Decatur, Illinois, and surveillance was established outside of

the house by the Decatur Street Crimes Unit. Thereafter, a silver

Volkswagen pulled up to the house and an individual later

identified as Plaintiff exited the vehicle, picked up the subject

packages, and placed them in his vehicle. Plaintiff then drove his

vehicle containing the subject packages to 849 N. Dunham,

Decatur, Illinois. Plaintiff parked the Volkswagen in the driveway,

next to a white Pontiac van, which had its doors open. About ten

minutes later, Plaintiff left the premises, and the tracking devices



                             Page 4 of 19
placed inside the subject packages indicated they were no longer in

Plaintiff’s vehicle but in the Pontiac van.

        Shortly after Plaintiff left 849 N. Dunham, Detective Larner

conducted an investigatory stop on Plaintiff’s vehicle. Detective

Larner advised Plaintiff of his Miranda rights2, at which time

Plaintiff waived his Miranda rights and agreed to cooperate with

officers.

        Plaintiff told Detective Larner he placed the packages in the

white Pontiac van at 849 N. Dunham. Detective Larner then drove

Plaintiff back to the 849 Dunham address. Plaintiff gave both

verbal and written permission to the officers to search the entire

premises of 849 N. Dunham and provided Detective Hockaday with

the keys to the white Pontiac van so officers could search it.

        At some time after 4:07 p.m., officers used the key supplied by

Plaintiff to unlock the van and to begin their search. While

searching the van, the officers recovered the evidence of the

packages, which contained marijuana, as well as additional




2   Miranda v. Arizona, 384 U.S. 436 (1966).
                                  Page 5 of 19
evidence. At no time did Plaintiff open either of the subject

packages.

     Plaintiff initially became a federal defendant on March 11,

2016 when federal charges were brought against him in Central

District of Illinois Case No. 16-mj-7026. On April 15, 2016, the

Government filed a Motion to Dismiss the criminal charges on the

basis that Plaintiff was being prosecuted for the same charges in

state court in Macon County, Illinois Circuit Court Case No. 2016-

CF-458. That Motion to Dismiss was granted. On February 15,

2017, the Macon County Circuit Court granted Plaintiff’s motion to

suppress. The State appealed, but later filed a motion to dismiss

the appeal, which was granted on April 19, 2017.

     On April 6, 2017, a grand jury in the Central District of Illinois

indicted Plaintiff for Possession of a Controlled Substance with

Intent to Distribute in violation of Title 21, United States Code,

Sections 841(a)(1), (b)(1)(B), (b)(1)(C), and (b)(1)(D). See United

States v. Halliburton, Central District of Illinois, Springfield

Division, Case No. 17-20028. On June 17, 2017, Plaintiff filed a

Motion to Suppress Evidence Obtained Pursuant to and as a Result

of the Search Warrant Execution.
                              Page 6 of 19
     In the Motion to Suppress, Plaintiff argued that the

anticipatory search warrant was executed illegally—that one of the

“triggering conditions” did not occur. Therefore, Plaintiff argued,

the warrants were prematurely executed and all evidence obtained

therefrom should be excluded. Plaintiff argued that the warrant

was conditioned on the opening of the packages prior to execution

of the warrant and, therefore, the packages were not accepted

because they were never opened. Plaintiff further argued that the

warrant was contingent on him accepting delivery of the packages

on behalf of Lisa Lawis, which he argued did not occur.

     Thereafter, the United States filed a responsive brief, arguing

that the anticipatory search warrant was legally executed.

Although not included in Defendants’ Statement of Undisputed

Facts, the Court notes that the United States also argued that

Plaintiff consented to the search and that the automobile exception

to the warrant requirement applied. No hearing was held on the

Motion because the parties stipulated to the evidence.

     On January 10, 2018, Magistrate Judge Long recommended

that the District Court deny Plaintiff’s Motion to Suppress. The

Magistrate Judge’s recommendation found that the anticipatory
                            Page 7 of 19
search warrant was properly executed and that both of the specified

triggering events listed in the warrant took place. Further, the

Magistrate Judge found that the opening of the packages was not a

condition precedent to the execution of the warrant. The Magistrate

Judge’s recommendation indicated that, even if the triggering

events did not take place (which he found that they did), the legality

of the search was supported by Plaintiff’s consent to the officers to

search both the residence and the Pontiac van. While not included

in the Statement of Undisputed Facts, the Court notes that

Magistrate Judge Long also found Plaintiff consented to the search

after a legally executed Terry stop (Terry v. Ohio, 392 U.S. 1 (1968)).

     On January 24, 2018, Plaintiff filed an objection to the

Magistrate Judge’s Report and Recommendation. Plaintiff

challenged the legality of the search and the consent to the search.

On February 2, 2018, this Court denied Plaintiff’s Motion to

Suppress and adopted the recommendation of the Magistrate Judge

on the basis that the anticipatory search warrant was executed

properly and both conditions precedent took place prior to the

execution of the warrant. This Court also adopted the Magistrate

Judge’s finding that there was reasonable suspicion to conduct the
                             Page 8 of 19
traffic stop, and Plaintiff consented to the search. Thereafter,

Plaintiff pled guilty to the criminal charges contained in the

indictment, and the Court accepted Plaintiff’s plea of guilty.

     The Court notes that Plaintiff was sentenced to 120 months’

imprisonment and an 8-year term of supervised release. Plaintiff

has appealed. See United States v. Halliburton, Seventh Circuit

Case No. 18-3669. Appellate counsel has filed a motion for leave to

withdraw and an Anders brief (Anders v. California, 386 U.S. 738

(1967)).

                       III. LEGAL STANDARD

     Summary judgment is proper if the movant shows that no

genuine dispute exists as to any material fact and that the movant

is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a).

The movant bears the initial responsibility of informing the court of

the basis for the motion and identifying the evidence the movant

believes demonstrates the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). No

genuine issue of material fact exists if a reasonable jury could not

find in favor of the nonmoving party. Brewer v. Bd. of Trs. of the

Univ. of Ill., 479 F.3d 908, 915 (7th Cir. 2007). When ruling on a
                             Page 9 of 19
motion for summary judgment, the court must consider the facts in

the light most favorable to the nonmoving party, drawing all

reasonable inferences in the nonmoving party's favor. Blasius v.

Angel Auto., Inc., 839 F.3d 639, 644 (7th Cir. 2016).

                             IV. ANALYSIS

     Defendants move for summary judgment on the ground that

Plaintiff is collaterally estopped from claiming that the anticipatory

search warrant was executed illegally. Specifically, Defendants

assert that Plaintiff should be estopped from relitigating the issue of

the legality of the anticipatory search warrant because the issue

was litigated and decided with respect to the motion to suppress

filed in Plaintiff’s federal criminal case.

     A section 1983 plaintiff can be collaterally estopped from

relitigating a Fourth Amendment search-and-seizure claim that he

lost at a criminal suppression hearing. See Allen v. McCurry, 449

U.S. 90, 96 (1980) (finding that collateral estoppel could be invoked

against a §1983 claimant to bar relitigation of a Fourth Amendment

search and seizure claim that he lost in a state court criminal

suppression hearing); Guenther v. Holmgreen, 738 F.2d 879, 883-

84 (7th Cir. 1984). Here, Plaintiff lost at a federal criminal
                              Page 10 of 19
suppression hearing, pled guilty, and was sentenced. His appeal is

currently pending in the Seventh Circuit.

     “The preclusive effect of a federal-court judgment is

determined by federal common law.” Taylor v. Sturgell, 553 U.S.

880, 891 (2008). Under federal common law, issues preclusion

applies when the following four requirements are met: (1) the issue

sought to be precluded is the same as an issue in the prior

litigation; (2) the issue was actually litigated in the prior litigation;

(3) the determination of the issue was essential to the final

judgment; and (4) the party against whom estoppel is invoked must

have been fully represented in the prior action. Adams v. City of

Indianapolis, 742 F.3d 720, 736 (7th Cir. 2014). Each of those

requirements is met here.

     In this §1983 action, Plaintiff alleges that the Defendants

violated his Fourth Amendment rights due to their involvement in

executing an anticipatory search warrant in an illegal manner.

Plaintiff alleges that the anticipatory search warrant was executed

before a triggering event occurred; the traffic stop was illegal; and

Defendants coerced him into giving permission to retrieve the

packages from the vehicle as well as enter the house.
                              Page 11 of 19
     In the Motion to Suppress, Plaintiff argued that the search was

executed prematurely because a triggering event did not occur. In

response, the United States argued that, even assuming the

anticipatory search warrants or their execution were lacking,

Plaintiff consented to the search. The United States also argued

that the automobile exception to the warrant requirement applied.

     In the Report and Recommendation, Magistrate Judge Long

found that both triggering events for the warrant occurred. Judge

Long further found that, even if those events had not occurred,

Defendant consented to the searches in question after a legally

executed Terry stop. Plaintiff objected to the Report and

Recommendation, specifically challenging the findings that both

triggering events occurred and that he consented to the searches in

question after a legally executed Terry stop

     This Court adopted the Report and Recommendation. This

Court found that the conditions precedents occurred that the

officers conducted a lawful Terry stop, after which Plaintiff

consented to the searches.

     Clearly, the issues sought to be precluded are the same issues

in the prior ligation, meeting the first factor. As for the second and
                             Page 12 of 19
third factors, the issues were actually litigated in the prior litigation,

and the determination of the issues was essential to the final

judgment. In addition, although the criminal case is currently on

appeal, “the fact that an appeal was lodged does not defeat the

finality of the judgment.” Ross ex rel. Ross v. Bd. of Educ. of Twp.

High Sch. Dist. 211, 486 F.3d 279, 284 (7th Cir. 2007).

     As for the fourth factor, Plaintiff was represented in the prior

action. Plaintiff was the defendant in the criminal case, was

represented by counsel, actively engaged in the litigation, and filed

briefs and objections in support of the Motion to Suppress.

     Plaintiff does not address or dispute these factors, instead

arguing that his claim should not be barred because the motion to

suppress was granted in the state court. In addition, although

Plaintiff has not filed a motion for summary judgment, he asks in

his response that summary judgment be granted to him in light of

the state court’s order granting the motion to suppress.

     The state court’s ruling on the motion to suppress does not

defeat Defendants’ motion for summary judgment. In addition,

even if the Court were to consider Plaintiff’s collateral-estoppel

claim as a motion for summary judgment, despite Plaintiff having
                             Page 13 of 19
not complied with the Local Rules for filing a motion for summary

judgment, Plaintiff would not be entitled to relief.

     This Court must give the same preclusive effect to the state-

court judgment that the state-court judgment would receive under

state law. See EOR Energy LLC v. Ill. Envtl. Prot. Agency, 913 F.3d

660, 664 (7th Cir. 2019). Under Illinois law, collateral estoppel may

be applied where (1) the issue decided in the prior adjudication is

identical to the issue presented in the suit in question; (2) there was

a final judgment on the merits in the prior adjudication; and (3) the

party against whom estoppel is asserted was a party or in privity

with a party to the prior adjudication. Du Page Forklift Serv., Inc.

v. Material Handling Servs., Inc., 195 Ill. 2d 71, 77 (2001). In

addition, the decision on the issue must have been necessary for

the judgment in the first litigation, and the person to be bound

must have actually litigated the issue. Talarico v. Dunlap, 177 Ill.

2d 185, 191 (1997).

     Moreover, because collateral estoppel is an equitable doctrine,

collateral estoppel cannot be applied—even if the threshold

elements are met—unless “it is clear that no unfairness results to

the party being estopped.” Nowak v. St. Rita High Sch., 197 Ill.2d
                            Page 14 of 19
381, 391 (2001). “There must have been the incentive and

opportunity to litigate, so that a failure to litigate the issue is in fact

a concession on that issue.” Talarico, 177 Ill. 2d at 192.

     Defendants assert that they were not parties or in privity with

the parties to the state court criminal proceeding. Under Illinois

law, a party is in privity with a party to the prior adjudication where

the parties represent the same legal interests. Pedersen v. Village of

Hoffman Estate, 2014 IL App (1st) 123402, ¶ 45. Put another way,

parties are in privity when a nonparty’s interest are so closely

aligned to those of the party that the party is the “virtual

representative of that nonparty.” Purmal v. Robert N. Wadington &

Assoc., 354 Ill. App. 3d 715, 723 (2004).

     The Seventh Circuit has provided some support for the

proposition that collateral estoppel does not apply when a federal

civil rights plaintiff seeks to assert collateral estoppel against

defendant officers following a favorable motion to suppress in a

criminal proceeding in state court. For example, the Seventh

Circuit refused to adopt the proposition that a state court’s finding

that an arrest was made without probable cause was conclusive on

the probable cause issue or defeated the arresting officer’s motion
                              Page 15 of 19
for summary judgment in a federal civil right case. Booker v. Ward,

94 F.3d 1052, 1057 (7th Cir. 1996). In Booker, the court found

that the arresting officers were not parties to the state court

criminal proceedings and did not have a full or fair opportunity to

litigate the issue of whether they had probable cause to arrest the

plaintiff. Id.

     The Booker court did not specifically address privity.

However, in Perkins v. City of Chicago, No. 04 C 2855, 2005 WL

2483385 (N.D. Ill. Oct. 6, 2005), the district court found that the

Illinois state court’s entry of a directed verdict of acquittal based on

the judge’s finding that the officer had no probable cause to search

the plaintiff’s home did not collaterally estop the officer from

arguing in the federal §1983 case that he had probable cause. Id.

at *1. The district court found that the officer was not in privity

with the State because the parties did not represent the same legal

interest. The State’s objective was to secure a conviction, not to

demonstrate that the officer’s conduct was constitutionally

defensible. Id. Moreover, the officer had no control over the

criminal case, did not make decisions regarding trial strategy, and

could not appeal the ruling of the state court. Id.; see also
                             Page 16 of 19
Delgadillo v. Paulnitsky, No. 05 C 3448, 2007 WL 1655252, at *4

(N.D. Ill. June 1, 2007) (holding that the defendant officers in the

§1983 action were not collaterally estopped from asserting that they

had probable cause to arrest the plaintiff, even though an Illinois

State court ruled in the plaintiff’s criminal proceeding that the

officers did not have probable cause; the officers’ and the State’s

interests were not so closely aligned that the represented the same

legal interests and the officers did not have a full and fair

opportunity to litigate the issue); but see Jurkus v. Vill. of E.

Hazelcrest, No. 90 C 1583, 1991 WL 127655, at *6 (N.D. Ill. July

10, 1991) (stating that the officer was sufficiently represented in

and exercised sufficient control over the prior state court criminal

proceeding but ultimately concluding that it was not necessary to

determine whether collateral estoppel applied).

     This Court finds that Defendants are not in privity with the

State because the parties do not represent the same interests.

Defendants’ interest in defending the §1983 case is to avoid

personal liability and possible monetary damages. The State’s

interest in the suppression hearing was primarily to secure a

conviction. Although the State was also concerned with showing
                             Page 17 of 19
that the anticipatory search warrant was properly executed, the

State was not representing the interests of Defendants at the

suppression hearing.

     In addition, collateral estoppel should not be applied unless it

is clear that no unfairness will result to the party sought to be

estopped. Nowak, 197 Ill.2d at 391. Here, applying collateral

estoppel to Defendants would be unfair because Defendants had no

control over the criminal case, could not cross-examine witnesses at

the suppression hearing, and could not appeal the ruling of the

state court. See Am. Family Mut. Ins. Co. v. Savickas, 193 Ill.2d

378, 388 (2000) (“The court determining whether estoppel should

apply must balance the need to limit litigation against the right to

an adversarial proceeding in which a party is accorded a full and

fair opportunity to present his case. Also potentially relevant is the

party’s incentive to litigate the issue in the prior action.”).

Therefore, Plaintiff cannot use the state court’s suppression ruling

to defeat summary judgment in favor of Defendants or to obtain

summary judgment in his own favor.




                             Page 18 of 19
                         V. CONCLUSION

     For the reasons stated, the Motion for Summary Judgment

(d/e 27) filed by Defendant Brian Hickey and the Motion for

Summary Judgment (d/e 30) filed by Defendants Jeff Hockaday,

Chad Larner, Ryan Strebing, and Paul Vinton, are GRANTED.

ENTERED: May 24, 2019

FOR THE COURT:
                          s/Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                          Page 19 of 19
